Per Curiam.
The judgment of the Chancery Division of the Superior Court is affirmed as to the matters appealed from *41for the reasons expressed in the opinion filed in that court by Judge Ewart and reported at 33 N. J. Super. 242.
We find no merit in the cross-appeal from the award of counsel fees. The trustees raised the question of the construction of the will in their complaint and there was clearly reasonable doubt as to its meaning. We affirm the trial court’s decision on this point.
For affirmance — Chief Justice Yanderbilt, and Justices Heher, Oliphant, Wacheneeld, Burling, Jacobs and Brennan — Y
For reversal — None.